Citation Nr: 0304266	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
otitis media with left postoperative cholesteatoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from January 1984 to January 
1987 and from November 1987 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a remand to the RO in 
July 2001.  

In that remand, the Board referred to the RO a claim to 
reopen the previously denied claim for service connection for 
left ankle injury.  Review of the claims folder at this time 
reveals no indication that action has been taken on that 
claim.  The matter is again referred to the RO for the 
appropriate action.  

The veteran submitted a statement in September 2002 that 
indicated that he had experienced additional hearing loss.  
The Board construes this statement as an informal claim for 
an increased rating for his service-connected left ear 
hearing loss.  The matter is referred to the RO for the 
appropriate action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence of current suppuration or 
any active disease process, or of the presence of aural 
polyps.    




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral otitis media with left postoperative cholesteatoma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.87, Diagnostic Code 6200 
(2002); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the April 1999 rating decision, March 2000 
statement of the case, and August 2002 supplemental statement 
of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, both the July 2001 Board remand and the 
September 2001 RO letter to the veteran discussed the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to identify and 
secure evidence relevant to the appeal.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO secured pertinent 
medical examinations and identified VA treatment records.  
The veteran submitted a private medical statement.  Pursuant 
to the Board's remand, in its September 2001 letter, the RO 
asked the veteran to authorize the release of additional 
specified private medical records.  The RO did not receive a 
response to this request.  The Board notes that this letter 
was sent to the veteran's address in Euless, Texas, although 
there is some question as to whether the apartment number at 
that address was correct.  However, the Board emphasizes that 
there is no indication in the claims folder, and no 
allegation from the veteran or his representative, that the 
letter was returned as undeliverable or that the veteran 
otherwise did not receive it.  Therefore, the Board finds 
that the duty to assist has been satisfied.  38 U.S.C.A. § 
5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Given that 
the veteran has received all required notice and assistance, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 2001 remand, as discussed above.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

The RO established service connection for the disability at 
issue in a May 1989 rating decision, establishing a 
noncompensable (zero percent) rating.  That evaluation was 
continued in subsequent rating actions.  

The veteran underwent a VA examination in January 1999 in 
connection with his October 1998 claim for an increased 
disability rating.  On examination, the right tympanic 
membrane was clear.  The left tympanic membrane was dull with 
poor landmarks but appeared intact.  The diagnosis was left 
chronic otitis media, inactive.  

VA outpatient medical records were negative for any recent 
relevant treatment.  

The veteran testified at a Board hearing in May 2001.  He 
stated that he received private medical treatment for chronic 
ear infections and drainage, which had been treated with 
eardrops or antibiotics.  He also asserted that he had 
tinnitus, which was associated with his service-connected 
disability.  

Following the hearing, the veteran provided a statement from 
M. Enger, M.D., dated in June 2001, relating that the veteran 
was seen and diagnosed with acute suppurative otitis and 
tinnitus of the left ear in June 2000, September 2000, 
February 2001, and June 2001.  No records of treatment were 
included with the statements.  In an associated statement 
also dated in June 2001, the veteran indicated that he was 
seeing an ENT, or ears, nose, and throat specialist, later 
that month.  

Pursuant to the Board's remand, in September 2001, the RO 
sent the veteran a request for his authorization to obtain 
treatment records from Dr. Enger.  It also asked the veteran 
to authorize the release of information from the ENT 
specialist he apparently saw in June 2001.  The RO received 
no response to this letter.  

Also pursuant to the Board's remand, the veteran was afforded 
another VA examination in July 2002.  He stated that his last 
ear infection was in the left ear in April 2002.  On 
examination, the right tympanic membrane was normal.  The 
left tympanic membrane appeared somewhat scarred with obscure 
landmarks, but was intact and without evidence of infection.  
The diagnosis was left chronic nonsuppurative otitis media 
with no evidence of active infection present.  The examiner 
noted that there was no evidence of a cholesteatoma present 
at that time.  He added that the disease process in the left 
ear was currently inactive.  There was no evidence of otitis 
media in the right ear.          

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated as noncompensable under 
Diagnostic Code (Code) 6200.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for diseases of the ear, hearing impairment, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 - 25,210 
(May 11, 1999) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its March 2000 statement of the case, such 
that the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard, 4 Vet. App. at 392-94.  

Under the previous version of Code 6200, chronic suppurative 
otitis media, a 
10 percent rating is assigned during the continuance of the 
suppurative process.  This rating is combined with ratings 
for hearing loss.  38 C.F.R. § 4.87a (1998).  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).

Under the amended version of Code 6200, chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination), a 10 percent rating is in order during 
suppuration, or with aural polyps.  The Note to Code 6200 
states that hearing impairment and associated complications 
are evaluated separately.  38 C.F.R. § 4.87 (2002).  

The Board notes that under Code 6201, characterized as 
chronic catarrhal otitis media previously and as chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) currently, the disability is rated as hearing loss.  
Review of the claims folder discloses that the veteran is 
already evaluated for left ear hearing loss as a service-
connected disability.  Therefore, evaluating this disability 
under Code 6201 would result in impermissible pyramiding.  
See 38 C.F.R. § 4.14 (rating the same disability under 
various diagnoses is to be avoided). 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a compensable evaluation under either 
version of Code 6200.  38 C.F.R. § 4.7.  The Board 
acknowledges that Dr. Enger states that he treated the 
veteran for acute suppurative otitis in June 2000, September 
2000, February 2001, and June 2001.  However, the rating 
criteria permit a compensable rating only during suppuration.  
In this case, current examination, as well as the January 
1999 VA examination, fails to show any evidence of active 
infection or disease process.  In addition, there is no 
evidence of aural polyps in either ear.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
compensable disability rating for bilateral otitis media with 
left postoperative cholesteatoma.  38 C.F.R. § 4.3.  The 
appeal is denied.  


ORDER

A compensable disability rating for bilateral otitis media 
with left postoperative cholesteatoma is denied.   



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

